                  Case 2:19-cr-00074-RSL Document 68 Filed 06/08/20 Page 1 of 2




 1                                                                                 Hon. Robert S. Lasnik

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9   THE UNITED STATES OF AMERICA,                       No. CR 19 – 074 RSL
                                                             CR 07 - 282 RSL
10           Plaintiff,
                                                         ORDER GRANTING DEFENDANT’S
11           v.                                          UNOPPOSED MOTION TO CONTINUE
                                                         TIME FOR FILING REPLY IN SUPPORT
12   MATTHEW BURNS,                                      OF HIS MOTION TO WITHDRAW GUILTY
                                                         PLEA [Docket 55]
13
             Defendant.
14

15           Defendant’s unopposed motion to continue time for filing reply in support of motion to
16   withdraw guilty plea came on for hearing, and, the Court being fully advised, grants the motion;
17
             IT IS THEREFORE ORDERED that the defendant’s reply in support of his motion to
18
     withdraw guilty plea [Docket 55] shall be filed on or before June 22, 2020. The Clerk of Court shall
19
     renote defendant’s motion to withdraw guilty plea on the Court’s calendar for Friday, June 26,
20
     2020.
21

22           ORDERED this 8th day of June, 2020.

23

24                                                        A
                                                          Robert S. Lasnik
25                                                        United States District Judge

26
      ORDER GRANTING DEFENDANT’S UNOPPOSED                                   LAW OFFICES OF STEPHAN R. ILLA, INC. P.S.
      MOTION TO CONTINUE TIME FOR FILING REPLY IN                                            POST OFFICE BOX 10033
      SUPPORT OF HIS MOTION TO WITHDRAW GUILTY                                       BAINBRIDGE ISLAND, WA 98110
      PLEA [Docket 55] – 1                                                                         (206) 817-4142
                 Case 2:19-cr-00074-RSL Document 68 Filed 06/08/20 Page 2 of 2




 1   Presented by:

 2    LAW OFFICES OF STEPHAN R. ILLA

 3
      Stephan R. Illa
 4    WSBA No. 15793
      Attorney for Defendant
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      ORDER GRANTING DEFENDANT’S UNOPPOSED                      LAW OFFICES OF STEPHAN R. ILLA, INC. P.S.
      MOTION TO CONTINUE TIME FOR FILING REPLY IN                               POST OFFICE BOX 10033
      SUPPORT OF HIS MOTION TO WITHDRAW GUILTY                          BAINBRIDGE ISLAND, WA 98110
      PLEA [Docket 55] – 2                                                            (206) 817-4142
